



NAI-1506302775v5    10


MIP1 & MIP2 Performance Shares
NAI-1506302775v5
PERFORMANCE SHARES AWARD AGREEMENT
Corporation:
Louisiana-Pacific Corporation, a Delaware corporation (“Corporation”)

Awardee:
[Employee name] (“Participant”)

Plan:
Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan (the “Plan”)

Target Award:
Target number of [XXX] Share units, each unit representing a right to receive
one Share subject to the terms and conditions of this Agreement (“Performance
Shares”)

Grant Date:
__________ ___, 20___ (“Grant Date”)



Corporation and Participant agree as follows:
1.    Defined Terms. Capitalized terms used but not otherwise defined in this
Performance Shares Award Agreement (this “Agreement”) and the Statement of
Performance Objectives have the meanings given them in the Plan. As used in this
Agreement and the Statement of Performance Objectives:
(a)    “Performance Objectives” means the performance goals established by the
Administrator for the Performance Period as described in the Statement of
Performance Objectives.
(b)    “Performance Period” shall mean the period commencing on __________, 20__
and ending on ____________, 20__. Generally, Performance Period should commence
on January 1 of “year 1” and end on December 31 of “year 3.”
(c)    “Statement of Performance Objectives” shall mean the statement of
Performance Objectives as approved by the Administrator with respect to the
Performance Shares on the Grant Date and thereafter communicated to Participant.
(d)    “Vesting Date” shall mean _________, 20__. For purposes of clarity,
Vesting Date (i.e., the date through which Participant must be continuously
employed to receive a payout) to be specifically defined as the third
anniversary of the Grant Date.





--------------------------------------------------------------------------------





2.    Grant of Award of Performance Shares. As of the Grant Date, Corporation
has granted to Participant an Award covering the number of Performance Shares
set forth above, payment of which depends on Corporation’s performance as set
forth in the Statement of Performance Objectives, as determined and certified by
the Administrator in its sole discretion. Subject to the attainment of the
Performance Objectives, Participant may earn between 0% and 200% of the target
award of Performance Shares.
3.    Acknowledgment. Participant acknowledges that the Award of Performance
Shares is subject to the terms and conditions set forth in this Agreement, in
the Statement of Performance Objectives and in the Plan.
4.    Normal Earning of Performance Shares. Except as otherwise provided herein,
Performance Shares covered by this Agreement shall only be earned and result in
payment, at the time described in Section 6, after completion of the Performance
Period and only if they are earned as provided in this Section 4. Except as
otherwise provided herein, no Performance Shares will result in payment unless
Participant remains continuously employed by Corporation or a Subsidiary through
the Vesting Date. For purposes of this Agreement, “continuously employed” means
the absence of any interruption or termination of Participant’s employment with
Corporation or with a Subsidiary. Continuous employment shall not be considered
interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by Corporation or in the case of transfers between
locations of Corporation and its Subsidiaries.
5.     Alternative Earning of Performance Shares; Forfeiture.
(a)    Effect of Death or Disability. If Participant dies or becomes Disabled
prior to the Vesting Date, then, if the Performance Shares have not previously
Vested or been forfeited, a number of Performance Shares shall be earned and
result in payment, at the time described in Section 6, in an amount equal to the
product of (i) (A) if the date of such death or Disability occurs after the last
day of the Performance Period, the number of Performance Shares that would have
resulted in payment in accordance with the terms of Section 4 if Participant had
remained in the continuous employ of Corporation or a Subsidiary from the Grant
Date until the Vesting Date, or (B) if the date of such death or Disability
occurs on or before the last day of the Performance Period, the target number of
Performance Shares, multiplied by (ii) a fraction (in no case greater than 1),
the numerator of which is the number of whole months from the first day of the
Performance Period through the date of such death or Disability, and the
denominator of which is 36.





--------------------------------------------------------------------------------





(b)    Effect of Change of Control. In the event a Change of Control occurs
prior to the Vesting Date and while Participant is in continuous employment with
Corporation or any Subsidiary, then, to the extent the Performance Shares have
not previously been forfeited, the Performance Shares covered by this Agreement
shall be deemed earned (i) if the date of such Change of Control occurs after
the last day of the Performance Period, the number of Performance Shares that
would have resulted in payment in accordance with the terms of Section 4 if
Participant had remained in the continuous employ of Corporation or a Subsidiary
from the Grant Date until the Vesting Date, or (ii) if the date of such Change
of Control occurs on or before the last day of the Performance Period, at the
target level of performance. Performance Shares that are earned as described in
this Section 5(b) will be paid at the time described in Section 6.
(c)    Effect of Retirement. If Participant experiences a termination of
employment because of Participant’s Retirement (as defined below) on or after
the first anniversary of the Grant Date but prior to the Vesting Date, then, if
the Performance Shares have not previously Vested or been forfeited, a number of
Performance Shares shall be earned and result in payment, at the time described
in Section 6, in an amount equal to the number of Performance Shares that would
have resulted in payment in accordance with the terms of Section 4 or Section
5(b) (as applicable) if Participant had remained in the continuous employ of
Corporation or a Subsidiary from the Grant Date until the Vesting Date or the
occurrence of a Change of Control (whichever occurs first). For purposes of this
Agreement, “Retirement” shall mean the voluntary termination of Participant’s
employment with Corporation and its Subsidiaries if (i) Participant is then at
least age 55 and has completed at least twenty (20) years of continuous service
with Corporation or a Subsidiary, (ii) Participant is then at least age 60 and
has completed at least ten (10) years of continuous service with Corporation or
a Subsidiary or (iii) Participant is then at least age 65 and has completed at
least five (5) years of continuous service with Corporation or a Subsidiary.
(d)    Forfeiture. In the event that Participant ceases to be continuously
employed by Corporation or a Subsidiary prior to the Vesting Date and before the
occurrence of a Change of Control, in a manner other than as specified in
Sections 5(a) or 5(c) hereof, Participant will immediately and automatically
forfeit all Performance Shares subject to the Award, and Participant will cease
to have any rights with respect to such Performance Shares. In addition, any
Performance Shares that are not earned pursuant to Section 4, or alternatively
in Section 5, shall be forfeited.
6.    Form and Time of Payment of Performance Shares.
(a)    General. Payment of any Performance Shares that become earned as set
forth herein will be made in the form of Shares. Except as provided in Section
6(b), payment shall be made between the Vesting Date and March 15, 20__, The
payment date should be no later than March 15 of the year following the





--------------------------------------------------------------------------------





year in which the Performance Period ends (i.e., “year 4”). after the
determination and certification by the Administrator of the level of the
attainment of the Performance Objectives.
(b)    Alternative Payment Events. Notwithstanding Section 6(a), to the extent
the Performance Shares are earned due to Participant’s death or Disability or a
Change of Control as provided in Section 5, then payment of the Shares will be
made within 74 days of such death, Disability or Change of Control (as
applicable). Notwithstanding anything herein to the contrary, the Shares will be
paid in all events within the short-term deferral period for purposes of Section
409A of the Code.
7.     Dividend Equivalents, Voting and Other Rights. During the Performance
Period for any Award of Performance Shares, Participant will not have any rights
as a stockholder with respect to the Performance Shares (until the time Shares
have been issued in settlement of the Performance Shares as described in Section
6). From and after the Grant Date and until the earlier of (a) the time when the
Performance Shares Vest and are paid in accordance with Section 6 hereof or (b)
the time when Participant’s right to receive Shares in payment of the
Performance Shares is forfeited, on the ex-dividend date with respect to any
cash or other distribution or dividend (if any) to holders of Shares generally,
Participant shall be credited with additional Performance Shares equal in value,
as determined by the Administrator, to such distribution (rounded to the nearest
whole number of Performance Shares). Any Performance Shares credited pursuant to
the immediately preceding sentence shall be subject to the same applicable terms
and conditions (including Vesting, payment and forfeitability) as apply to the
Performance Shares based on which they were credited, and such amounts shall be
paid in Shares at the same time as the Performance Shares to which they relate.
8.    Performance Shares Nontransferable. Until payment is made to Participant
as provided herein, neither Performance Shares granted hereby nor any interest
therein or in the Shares related thereto shall be transferable other than by
will or the laws of decent and distribution.
9.     Tax Withholding. To the extent that Corporation or any Subsidiary is
required to withhold any federal, state, or local taxes of any kind required by
law with respect to the payment of earned Performance Shares pursuant to this
Agreement, it shall be a condition that Participant made arrangements
satisfactory to Corporation for the satisfaction of any such withholding tax
obligations. Corporation will not be required to make any such payment until
such obligations are satisfied. Participant may elect that all or any part of
such withholding requirement be satisfied by retention by Corporation of a
portion of the Shares that may be issued in connection with earned Performance
Shares. If such election is made, the Shares so retained shall be credited
against such withholding requirement at the fair market value per Share of such
Shares on the date of such delivery. In no event will the fair market value of
the Shares to





--------------------------------------------------------------------------------





be withheld pursuant to this Section 9 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld.
10.    Miscellaneous.
(a)    Compliance With Law. Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of the Plan and this Agreement, Corporation
shall not be obligated to issue any Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.
(b)    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Participant. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by Corporation without the consent of
Participant). If the event triggering the right to payment under this Agreement
is Participant’s “separation from service” with Corporation or any Subsidiary
within the meaning of Section 409A(a)(2)(A)(i) of the Code and Participant is a
“specified employee” as determined pursuant to procedures adopted by Corporation
in compliance with Section 409A of the Code, then, to the extent necessary to
comply with the provisions of Section 409A of the Code, issuance of the Shares
will be made to Participant on the earlier of the first day of the seventh month
after the date of Participant’s “separation of service” with Corporation and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) or the date of
Participant’s death.
(c)    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.
(d)    No Employment Rights. The grant of the Award of Performance Shares under
this Agreement to Participant is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the Award of Performance Shares and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained in this





--------------------------------------------------------------------------------





Agreement shall confer upon Participant any right to be employed or remain
employed by Corporation or any of its Subsidiaries, nor limit or affect in any
manner the right of Corporation or any of its Subsidiaries to terminate the
employment or adjust the compensation of Participant.
(e)    Relation to Other Benefits. Any economic or other benefit to Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by Corporation or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of Corporation or any of its Subsidiaries.
(f)    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (i) no amendment shall materially adversely affect the
rights of Participant under this Agreement without Participant’s written
consent, and (ii) Participant’s consent shall not be required to an amendment
that is deemed necessary by Corporation to ensure compliance with Section 409A
of the Code or Section 10D of the Exchange Act.
(g)    Adjustments. The Performance Shares and the number of Shares issuable for
the Performance Shares and the other terms and conditions of the Award evidenced
by this Agreement are subject to adjustment as provided in Section 12 of the
Plan.
(h)    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
(i)    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein or in the Plan, have the right to determine any
questions which arise in connection with this Agreement.
(j)    Successors and Assigns. Without limiting the provisions of this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Participant, and the successors and assigns of Corporation.





--------------------------------------------------------------------------------





(k)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
(l)     Repayment Obligation.
(i)    Notwithstanding anything in this Agreement to the contrary, Participant
acknowledges and agrees that this Agreement and the Award described herein (and
any settlement thereof) are subject to the terms and conditions of Corporation’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Shares may be traded) (the
“Compensation Recovery Policy”), and that relevant sections of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
(ii)    Without limiting the foregoing, in the event that (A) Corporation issues
a restatement of financial results to correct a material error, (B) the
Administrator determines, in good faith, that Participant’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement and (C) some or all of the Performance Shares that were granted
and/or earned during the three-year period prior to such restatement would not
have been granted and/or earned, as applicable, based upon the restated
financial results, Participant shall immediately forfeit to Corporation (as
applicable) any outstanding Performance Shares, return to Corporation any Shares
received under this Award and/or the pre-tax income derived from any disposition
of the Shares previously received in settlement of Performance Shares that would
not have been granted and/or earned based upon the restated financial results
(the “Repayment Obligation”). This Repayment Obligation shall be in addition to
any Compensation Recovery Policy that is adopted by Corporation or any
compensation recovery that is otherwise required by applicable law; provided,
however, that there shall be no duplication of recovery under this Agreement and
any of 15 U.S.C. Section 7243 (Section 304 of the Sarbanes-Oxley Act of 2002) or
Section 10D of the Exchange Act.
(m)    Acknowledgement. Participant acknowledges that Participant (i) has
received a copy of the Plan, (ii) has had an opportunity to review the terms of
this Agreement and the Plan, (iii) understands the terms and conditions of this
Agreement and the Plan and (iv) agrees to such terms and conditions.





--------------------------------------------------------------------------------





(n)    Electronic Delivery. Corporation may, in its sole discretion, deliver any
documents related to the Performance Shares and Participant’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by Corporation or another third
party designated by Corporation.


[signature page follows]
IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed on its
behalf by its duly authorized officer and Participant has executed this
Agreement, effective as of the Grant Date first written above.


Corporation:
LOUISIANA-PACIFIC CORPORATION




_____________________________________
By: [officer name] 
Its: [officer title]
Participant:
 
 
[Participant name]
 
 






